Name: Commission Regulation (EC) No 802/96 of 30 April 1996 reintroducing customs duties on products of CN code 3102 10 10, originating in the Republics of Bosnia- Herzegovina, Croatia, and Slovenia and in the territory of the Former Yugoslav Republic of Macedonia for which tariff ceilings were opened by Council Regulation (EC) No 3355/94
 Type: Regulation
 Subject Matter: political geography;  means of agricultural production;  trade;  tariff policy
 Date Published: nan

 1 . 5 . 96 I EN I Official Journal of the European Communities No L 108/51 COMMISSION REGULATION (EC) No 802/96 of 30 April 1996 reintroducing customs duties on products of CN code 3102 10 10, originating in the Republics of Bosnia-Herzegovina, Croatia, and Slovenia and in the territory of the Former Yugoslav Republic of Macedonia for which tariff ceilings were opened by Council Regulation (EC) No 3355/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3355/94 of 22 December 1994, concerning the arrangements applic ­ able to imports into the Community of products originat ­ ing in the Republics of Bosnia-Herzegovina, Croatia, and Slovenia and the former Yugoslav Republic of Macedo ­ nia ('), as amended by Regulation (EC) No 3032/95 (2), and in particular Article 3 (2) thereof, Whereas, pursuant to Article 1 of that Regulation, the Republics of Bosnia-Herzegovina, Croatia, and Slovenia and the former Yugoslav Republic of Macedonia should benefit from preferential tariff arrangements, in particular subject to tariff ceilings; whereas Article 3 (2) provides that once the ceilings are reached the Commission may adopt a regulation to reintroduce the levying of the customs duties actually applied vis-d-vis third countries until the end of the calendar year, Whereas imports of the products specified in the Annex to this Regulation originating in the said Republics and eligible for tariff preferences have been charged against the ceiling up to the total amount; whereas the situation on the Community market for these products requires the reintroduction of customs duties vis-d-vis the Republics in question; Whereas the levying of the customs duties for these products should therefore be reintroduced, HAS ADOPTED THIS REGULATION: Article 1 From 4 May 1996, the levying of customs duties suspended for 1996 by Regulation (EC) No 3355/94 shall be reintroduced on imports into the Community of the products shown in the Annex, originating in the Repu ­ blics of Bosnia-Herzegovina, Croatia, and Slovenia and the Former Yugoslav Republic of Macedonia . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1996. For the Commission Mario MONTI Member of the Commission (') OJ No L 353, 31 . 12 . 1994, p. 1 . 0 OJ No L 316, 30 . 12. 1995, p. 4. No L 108/52 PEN Official Journal of the European Communities 1 . 5. 96 ANNEX Order No CN code Description ( 1 ) (2) (3) 01.0010 3102 Mineral or chemical fertilizers, nitrogenous: 3102 10 10   Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product